Citation Nr: 1410727	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-15 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a lumbar spine disability and if so, whether service connection is warranted.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for numbness of the bilateral lower extremities, to include as secondary to a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H.Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to July 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Veteran testified at a Board hearing in June 2010.  This transcript has been associated with the claims file.

Also at the June 2010 Board hearing, the Veteran submitted additional evidence.  However, the Veteran and his representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2013).

At his June 2010 Board hearing the Veteran again raised the issue of entitlement to service connection for hearing loss.  This issue is REFERRED to the RO for proper adjudication.

The reopened issue of entitlement to service connection far spine disability and the issue of entitlement for bilateral leg numbness are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a lumbar spine disability was denied in a September 1992 rating decision; the Veteran did not perfect an appeal.

2.  Evidence associated with the claims file since September 1992 is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection.

3.  The Veteran's tinnitus is related to service.

4.  The Veteran's PTSD is related to service.


CONCLUSIONS OF LAW

1.  Evidence received since the September 1992 rating decision that denied service connection for a lumbar spine disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).

2.  The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  The criteria for the establishment of service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and identified private treatment records have been obtained and associated with the claims file.  

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

New and Material Evidence

The Veteran sought service connection for a lumbar spine disability which was denied in a September 1992 rating decision.  The Veteran did not complete an appeal for this decision and the September 1992 rating decision is final.  
Upon review, the Board finds that evidence received since the September 1992 final decision, to include VA and private treatment records and the Veteran's testimony, is new and material.  The claim is reopened.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  

Tinnitus

The Veteran is alleging that his tinnitus is due to exposure to loud noise in the military, including working around power units and as an aviation electronic technician.  See e.g., April 2009 VA Form 9 and June 2010 Board hearing transcript.

The Board finds the Veteran competent and credible to testify that his tinnitus began in service and continued on thereafter.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Notably, there is no evidence to the contrary.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  38 U.S.C.A. § 5107 (West 2002).

In granting service connection, the Board states no opinion as to the severity of the Veteran's tinnitus for the purpose of establishing a service-connected rating.  The determination will be made by the RO on receipt of this decision.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms 'compensation,' 'rating,' and 'service connection' as although related, each having a distinct meaning as specified by Congress).

PTSD

The Veteran contends that service connection is warranted for PTSD.  He has provided stressor statements alleging other soldiers being shot at, sniper activity and attempted attacks occurring at his base, and explosives being stored where he worked.  

The Veteran has been treated by the VA for PTSD for many years.  He has been diagnosed with PTSD on multiple occasions and the providers have stated that the Veteran's PTSD symptoms are related to events from service.  See e.g., June 2010 statement by Dr. S. M.

At the very least, the Board finds the evidence is in relative equipoise.  As there is corroborative evidence that the Veteran has PTSD and there are competent medical opinions linking PTSD to service, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the Veteran's claim of service connection for PTSD is granted.  38 U.S.C.A. § 5107 (West 2002).

The Board expresses no opinion regarding the severity of the disorder now granted service connection.  The RO will assign appropriate disability ratings and effective dates on receipt of this decision.  Ferenc, supra.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disability is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for PTSD is granted.

REMAND

The Veteran reported injuring his back in service when he fell out of an airplane.  This is confirmed in the service treatment records.  Post service the Veteran has been diagnosed with multiple lumbar spine disabilities including degenerative disc disease and spondylosis.  On remand an examination should be scheduled.  As the Veteran contends that his bilateral leg numbness is related to his lumbar spine disability, the issues are inextricably intertwined and the examiner should also provide an opinion as to secondary service connection for the claimed leg disorder.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all records of VA and non-VA health care providers who provided treatment for his lumbar spine and leg disabilities.

a) After obtaining any appropriate authorizations for release of medical information, the Agency of Original Jurisdiction (AOJ) must seek to obtain any potentially relevant records that have not been previously received from each health care provider the Veteran identifies.

b) The AOJ must associate with the claims file all outstanding medical treatment records from any VA treatment facility, including from the Kansas VAMC dated since November 2007.

c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them.

If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.  Schedule the Veteran for a VA examination to determine the etiology of his lumbar spine disability and bilateral leg numbness.  The entire claims file (i.e. any medical records contained in Virtual VA, CAPRI, and AMIE), to include this REMAND, must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

After reviewing the record, the examiner should offer the following opinions: 

a) Whether it is at least as likely as not that the Veteran has a lumbar spine disability that is related to service.

b) Whether it is at least as likely as not that the Veteran has bilateral leg numbness that is related to service.

c)  Whether the Veteran's bilateral leg numbness is caused, or aggravated, by his lumbar spine disability.

The examiner should provide a complete explanation for any opinion provided.  A detailed explanation must be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.
3.  After the above has been completed, the AOJ must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4.  After undertaking any additional development deemed necessary, readjudicate the remaining issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


